Citation Nr: 1745924	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  10-10 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel






INTRODUCTION

The Veteran had active service from November 1980 to November 1987.

This matter came before the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

With respect to the Veteran's service connection claims for anxiety and PTSD, the Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran's claims were for anxiety and PTSD, the record also includes a diagnosis of major depressive disorder.  As such, the Veteran's claim has been recharacterized as a claim for service connection for an acquired psychiatric disorder to include anxiety, depression, and PTSD as reflected on the title page of this remand.

The Board remanded the claim in October 2013 and again in June 2016 for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder.

Review of the record reveals an August 2009 VA mental health PTSD assessment indicating Axis I diagnoses including major depressive disorder, recurrent, moderate and anxiety disorder, not otherwise specified (NOS).  Service treatment records (STRs) include an April 1987 mental health intake note indicating the Veteran had stress-related somatic complaints.  The Veteran was assessed with marital problems, adjustment disorder, and mixed emotional features.  

On VA examination in November 2013, the Veteran was diagnosed with PTSD and his reported stressor was noted as being tasked to gather remains of military personnel killed in plane crashes.  In the June 2016 Board remand, the Board indicated that the Veteran's reported stressor had not been verified and directed that the AOJ was to contact the Veteran for specific information regarding his stressor(s) and upon receipt of the Veteran's response, the service department should be requested to review the reported stressor(s) for verification purposes.  Then, if any stressor was verified, the Veteran was to be afforded a VA examination.  

The Veteran submitted a July 2016 Statement in Support of Claim for Service Connection for PTSD wherein he indicated that he was assigned to King Faud Hotel in Riad Saudi Arabia from January 1985 to April 1985.  The Veteran reported that during this time, although his specialty was Food Service, he worked for Captain E. as a part a dispatch.  He reported that, over the course of his three month stay and "no less than 30 times" he was dispatched to "go out into the desert and pickup body parts from various crash sites."  The Veteran reported that his PTSD symptoms resulted from these devastating accidents.  Review of the record reveals that the Veteran had two months and 10 days of foreign service and his military occupational specialty (MOS) was food service specialist.  See Form DD 214.  

Additionally, the Board notes that the Veteran was scheduled for a VA PTSD examination requested in February 2017 and in February 2017 the Veteran reported that he was unable to make his scheduled appointment due to transportation issues because he lives in Sherman, Texas and requested at least a 30 day notice so he could arrange transportation for his future VA examination.  Thereafter, the Veteran was scheduled for a VA PTSD examination requested in March 2017 and in April 2017 the Veteran reported that he was unable to travel to Fort Worth, Texas due to transportation issues and requested to have his VA examination contracted out at a location closer to him in Sherman, Texas.  An undated Report of General Contact indicated that the Veteran failed to report to two consecutive examination appointments, but the report but did not mention his February 2017 and April 2017 requests to reschedule due to transportation issues.  

In light of the above, the Board finds that a remand is necessary so that the AOJ can contact the Joint Services Records Research Center (JSRRC) or another appropriate agency and request verification of the Veteran's alleged stressor.  Specifically, the JSRRC or another appropriate agency should undertake appropriate development to attempt to verify whether the Veteran was dispatched to pick up dead bodies from crash sites in Riad Saudi Arabia from January 1985 to April 1985, while he worked for Captain E.  See July 2016 Statement in Support of Claim for Service Connection for PTSD.

Once a response has been received from the JSRRC or another appropriate agency, the AOJ should review the information provided and make a determination as to whether the Veteran's alleged in-service stressor has been confirmed.  Thereafter, the AOJ should arrange for the Veteran to undergo a VA psychiatric examination at a location near his Sherman, Texas address, if feasible.  If not feasible, the Veteran should be afforded a final opportunity to appear for a VA examination at a location designated by the AOJ and given at least 30 days' notice of his VA examination, if feasible.  

Lastly, outstanding VA treatment records should be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain outstanding VA treatment records.

2.  Forward the information provided by the Veteran concerning his claimed in-service stressor to the JSRRC or other appropriate agency, and request information to corroborate the stressor.  See July 2016 Statement in Support of Claim for Service Connection for PTSD.  Any negative responses must be memorialized in the claims folder.

3.  After the above development with the JSRRC or another appropriate agency is completed to the extent possible, review the record and determine which, if any, claimed stressor is corroborated by the evidence of record.  If these events cannot be verified or if there is insufficient evidence to allow for meaningful research, the Veteran and his representative should be appropriately informed and this should be noted in the claims file.

4.  After the above development is completed to the extent possible, and after any records obtained have been associated with the claims file, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his claimed acquired psychiatric disorder.  The Veteran should be scheduled for an examination at a location near his Sherman, Texas address, if feasible.  If not feasible, the Veteran should be afforded a final opportunity to appear for a VA examination at the location designated by the AOJ and given at least 30 days' notice of his VA examination, if possible.  The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should specifically indicate that it has been reviewed.  The VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a)  Please identify with specificity any diagnosed acquired psychiatric disorder under the DSM-IV criteria and address any psychiatric diagnoses of record, to include the November 2013 VA examiner's diagnosis of PTSD and August 2009 VA mental health PTSD assessment Axis I diagnoses of anxiety and depression.

b)  If a diagnosis of PTSD is warranted under the DSM-IV criteria, please identify the particular stressor(s) upon which the diagnosis is predicated. 

c)  If a diagnosis of PTSD is warranted, indicate whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such diagnosis is related to an in-service event or injury?  The examiner is to note the Veteran's reported in-service events noted by the November 2013 VA examiner and those identified by the Veteran.  See November 2013 VA Examination Report and July 2016 Statement in Support of Claim for Service Connection for PTSD.

d)  For any diagnosed acquired psychiatric disorder other than PTSD, indicate whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active duty military service?

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5.  After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case, and return the case to the Board.

The Veteran and his representative the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




